UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6706



KELLY TENTION,

                                              Plaintiff - Appellant,

          versus


E. J. MELVIN, Lee County Sheriff; DARLENE
MILLER, Lee County Sheriff's Deputy; LEN
BLAKNEY, Lee County Sheriff's Deputy; UNKNOWN
SUBJECTS, in their official, individual or
personal capacities,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (CA-05-315-13BD)


Submitted:   September 27, 2005       Decided:   September 30, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly Tention, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kelly Tention, a South Carolina prisoner, appeals the

district court’s order adopting the recommendation of a magistrate

judge and dismissing his 42 U.S.C. § 1983 (2000) action for failure

to state a claim.    We have reviewed the record and the district

court’s opinion and find no reversible error.            Accordingly, we

affirm on the reasoning of the district court.           See Tention v.

Melvin, CA-05-315-13BD (D.S.C. Apr. 6, 2005).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -